Case: 20-30805      Document: 00516247300         Page: 1    Date Filed: 03/21/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 21, 2022
                                   No. 20-30805                   Lyle W. Cayce
                                                                       Clerk

   Magnolia Island Plantation, L.L.C.; Barbara Marie
   Carey Lollar,

                                                            Plaintiffs—Appellees,

                                       versus

   Julian C. Whittington,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CV-1526


   Before Jolly, Higginson, and Engelhardt, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          In this interlocutory appeal, the question presented is whether Julian
   Whittington, the sheriff of Bossier Parish, Louisiana, is entitled to qualified
   immunity barring Barbara Lollar’s claim that his improper management of
   the sheriff’s sale of property in which she claimed an interest violated her
   protected rights. The district court denied immunity. On appeal, however,
   we hold that the Sheriff is entitled to qualified immunity as to Lollar’s claim
   under 42 U.S.C. § 1983, as Lollar failed to allege any personal involvement
   of the Sheriff in the purported wrongdoing. But on Sheriff Whittington’s
Case: 20-30805      Document: 00516247300           Page: 2    Date Filed: 03/21/2022




                                     No. 20-30805


   claim to discretionary immunity under Louisiana law, we hold that the
   district court did not abuse its discretion in finding that the Sheriff failed to
   timely raise the defense before that court. Accordingly, we reverse as to
   federal and state qualified immunity and affirm the denial of discretionary
   immunity under Louisiana law.
                                           I
                                          A
          This appeal represents one small piece of a sprawling litigation over a
   land transaction gone awry. William A. Lucky, III, a businessman who owns
   land in the Shreveport area, sought to acquire a 365-acre tract endowed with
   considerable oil and gas deposits. The owner had a personal dispute with
   Lucky and would not sell to him, so Lucky allegedly enlisted the aid of
   Barbara Lollar, an independent contractor in real estate with whom Lucky
   had a longstanding personal and business relationship. Lollar did purchase
   the property, but she refused to turn it over to Lucky and denied that any
   agency agreement ever existed.
          Lucky sued Lollar in state court for money damages on a theory of
   breach of fiduciary duty. Immediately before the trial court was to hand down
   its decision, however, Lollar conveyed the land to her husband, Ronald
   Lollar, in exchange for a promissory note (the “Note”) in the amount of
   $1.73 million. Her husband, in turn, conveyed the land to Magnolia Island
   Plantation, L.L.C., an entity he had created three days earlier; Magnolia also
   assumed the duty to pay the Note. In short, as of the time of this appeal, the
   owner of the property and the obligor on the Note is Magnolia. The state trial
   court subsequently ordered Lollar to pay Lucky approximately $1.8 million
   in damages and authorized the seizure and sheriff’s sale of the Note in
   satisfaction of the judgment against Lollar.




                                          2
Case: 20-30805       Document: 00516247300         Page: 3    Date Filed: 03/21/2022




                                    No. 20-30805


                                          B
            Now enter the defendant, Sheriff Whittington. He is the lone
   appellant in this interlocutory immunity appeal. Whether he is entitled to
   qualified immunity from this suit is the sole question before us.
            Under Louisiana law, the debtor and creditor each have the right to
   appoint an appraiser to evaluate certain property sold at a sheriff’s sale. La.
   Stat. Ann. § 13:4363. Should the appraisers’ valuations vary beyond
   certain statutory limits, the sheriff appoints a third appraiser. Id. § 13:4365.
   The third appraisal is final and establishes the minimum bid at the sale, which
   is set at two-thirds of the third valuation. Id.; La. Code Civ. Proc. Ann.
   art. 2336. Lucky and Lollar’s appraisers valued the Note at $173,000 and
   $1.48 million, respectively, triggering the requirement for a third appraiser.
   But neither the Sheriff’s deputy in charge of the sale, nor her supervisor, nor
   the in-house lawyer with whom she consulted knew an appraiser who could
   evaluate the worth of the Note. Consequently, the deputy solicited a
   recommendation from Lucky’s counsel, who suggested the office employ
   Patrick Lacour. After making this recommendation, Lucky’s counsel sent a
   letter to Lacour outlining the situation in a manner favorable to Lucky.
   Specifically, the letter referred to Lollar’s actions as a “scam” and
   emphasized the effect of then-pending state court litigation on the Note’s
   value.
            Ultimately, the Sheriff’s office accepted the recommendation. Lacour
   was appointed and subsequently issued a valuation of approximately
   $157,000. In arriving at this figure, Lacour did not conduct any independent
   research, nor did he review the Note itself. An entity controlled by Lucky’s
   family purchased the Note at the sheriff’s sale for $105,000, slightly more
   than the minimum bid and substantially less than its face value of about $1.7
   million.




                                          3
Case: 20-30805      Document: 00516247300          Page: 4   Date Filed: 03/21/2022




                                    No. 20-30805


                                         C
           Lollar, unhappy with this outcome, proceeded to sue Lucky and
   Whittington in federal court. Lollar alleged that Whittington violated 42
   U.S.C. § 1983 by depriving her of constitutional due process. Specifically,
   Lollar claims that Sheriff Whittington denied her notice and an opportunity
   to be heard before her property was sold. In addition to her § 1983 claim,
   Lollar also pled claims under the Louisiana statute governing sheriff’s sales,
   see La. Stat. Ann. § 13:4365, and the Louisiana state constitution. She
   sought money damages and annulment or recission of the sheriff’s sale of the
   Note.
           The Sheriff moved for summary judgment, claiming that he was
   entitled to qualified immunity from the suit. The district court granted
   summary judgment as to one claim not relevant here, but otherwise denied
   immunity. Sheriff Whittington has now filed this interlocutory appeal, in
   which the sole issue is whether the Sheriff was entitled to immunity.
           We have jurisdiction over an interlocutory appeal from the denial of
   qualified immunity at summary judgment. Hogan v. Cunningham, 722 F.3d
   725, 730 (5th Cir. 2013).
                                         II
                                         A
           In addressing a qualified immunity question on interlocutory review,
   we lack jurisdiction to decide any material factual dispute. Id. Instead, we
   only have jurisdiction to decide what “legal consequences” flow from the
   undisputed facts. Id. at 731 (quoting Kinney v. Weaver, 367 F.3d 337, 349 (5th
   Cir. 2004) (en banc)). Of course, we view the facts in the light most favorable
   to the party opposing summary judgment. Id. In other words, our task is
   simply to examine a particular set of facts to determine whether those facts




                                         4
Case: 20-30805     Document: 00516247300          Page: 5   Date Filed: 03/21/2022




                                   No. 20-30805


   are undisputed and whether, on those undisputed facts, the party seeking
   qualified immunity is legally entitled to it. Kokesh v. Curlee, 14 F.4th 382,
   390–91 (5th Cir. 2021). In answering this question, our review is de novo.
   Hogan, 722 F.3d at 731.
                                        B
          We first turn to Lollar’s federal cause of action under 42 U.S.C.
   § 1983. Sheriff Whittington says that he is entitled to qualified immunity to
   this claim.
                                        1
          “A qualified immunity defense alters the usual summary judgment
   burden of proof.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
   Although factual inferences are always drawn in favor of the non-moving
   party, once the qualified immunity defense is asserted, “the burden . . .
   shifts” to the opponent of immunity. Id. That party—in this case, Lollar—
   must then show that (1) the “official’s conduct violated a constitutional
   right” of the opponent of immunity, and (2) “the right was clearly
   established at the time of the violation.” Id. We may address these two
   prongs of the qualified immunity question in either order or may resolve the
   case using only a single prong. Cunningham v. Castloo, 983 F.3d 185, 191 (5th
   Cir. 2020). Here, we need not examine the “clearly established” prong,
   because Lollar has failed to meet her burden of showing a constitutional
   violation.




                                         5
Case: 20-30805        Document: 00516247300              Page: 6       Date Filed: 03/21/2022




                                         No. 20-30805


                                                2
           We begin with the uncontested point that, for purposes of this appeal,
   Lollar is suing the Sheriff in his individual capacity.1 An official cannot be
   held liable in his individual capacity merely because a subordinate committed
   some constitutional violation; “[s]ection 1983 does not impose vicarious or
   respondeat-superior liability.” Bigford v. Taylor, 834 F.2d 1213, 1220 (5th Cir.
   1988). Instead, a defendant must either be “personally involved in the
   constitutional violation” or commit “acts [that] are causally connected to the
   constitutional violation alleged.” Anderson v. Pasadena Indep. Sch. Dist., 184
   F.3d 439, 443 (5th Cir. 1999). In other words, a “supervisor is not personally
   liable for his subordinate’s actions in which he had no involvement.” James
   v. Tex. Collin Cnty., 535 F.3d 365, 373 (5th Cir. 2008). Lollar, therefore, was
   obligated to show some personal involvement of Sheriff Whittington in the
   alleged due process violation.
           This Lollar has failed to do. Both before the district court and on
   appeal, Lollar has not pointed to any competent summary judgment evidence
   indicating that the Sheriff himself was involved personally in the disputed
   sale. Indeed, when repeatedly pressed at oral argument, Lollar’s counsel
   could not cite any instance where Lollar had made assertions about the
   Sheriff’s personal involvement.2 Therefore, Lollar has not pointed to any



           1
              Lollar also alleges a § 1983 claim against the Sheriff in his official capacity.
   However, official capacity claims are not subject to a qualified immunity defense, Zarnow
   v. City of Wichita Falls, 500 F.3d 401, 407 n.1 (5th Cir. 2007), and are not properly before
   us on interlocutory review.
           2
             The only details of the Sheriff’s actions were provided by the Sheriff’s own
   counsel, who stated at oral argument that Whittington, after hearing that his deputy did not
   know a third appraiser, directed the deputy to consult with in-house counsel. As discussed,
   however, Lollar did not raise this evidence at summary judgment and thus did not meet her
   burden of showing the Sheriff himself violated her constitutional rights.




                                                6
Case: 20-30805      Document: 00516247300           Page: 7   Date Filed: 03/21/2022




                                     No. 20-30805


   evidence creating a dispute of material fact as to whether Sheriff Whittington
   personally violated her rights.
          Because Lollar cannot provide any evidence that the Sheriff himself
   violated her rights, the Sheriff is entitled to qualified immunity. The district
   court’s denial of summary judgment on Lollar’s individual capacity § 1983
   claim is error and is reversed.
                                          C
          Lollar also makes due process arguments under the Louisiana
   constitution. We have recognized that federal qualified immunity principles
   may be applied to claims under the Louisiana constitution “[i]nasmuch as
   [they] parallel entirely the § 1983 allegations.” Roberts v. City of Shreveport,
   397 F.3d 287, 296 (5th Cir. 2005). Lollar’s state constitutional claim
   parallels—and indeed, is indistinguishable from—her arguments under the
   Federal Constitution and § 1983. The foregoing federal qualified immunity
   analysis is therefore applicable to Lollar’s claim under the state constitution
   as well, and the district court’s refusal to grant immunity as to said claim is
   reversed.
                                         III
          Sheriff Whittington also asserts that the district court erred by
   denying him state discretionary immunity, which, according to the Sheriff,
   shields him from Lollar’s claim under the Louisiana state statute governing
   sheriff’s sales. See La. Stat. Ann. § 13:4365. The Sheriff, however, did
   not raise discretionary immunity until his district court reply brief.
   Accordingly, the district court did not consider or address the issue. As a
   general matter, a district court is not required to address new legal issues
   raised only in a reply brief. Redhawk Holdings Corp. v. Schreiber, 836 F. App’x
   232, 235 (5th Cir. 2020) (unpublished); Gillaspy v. Dall. Indep. Sch. Dist., 278
   F. App’x 307, 315 (5th Cir. 2008) (unpublished); accord Ridpath v. Bd. of




                                          7
Case: 20-30805         Document: 00516247300               Page: 8       Date Filed: 03/21/2022




                                           No. 20-30805


   Governors Marshall Univ., 447 F.3d 292, 305 (4th Cir. 2006); MBI Grp., Inc.
   v. Credit Foncier du Cameroun, 616 F.3d 568, 575 (D.C. Cir. 2010).
           As a well-established general rule, this court “will not reach the merits
   of an issue not considered by the district court.” Baker v. Bell, 630 F.2d 1046,
   1055 (5th Cir. 1980); see also Ridpath, 447 F.3d at 305 (stating that circuit
   court was not required to consider qualified immunity where it was raised
   only in a reply brief before the district court). This case presents no exception
   to the established rule.
           Because the Sheriff raised state discretionary immunity only in his
   district court reply brief, that court’s refusal to consider the matter was not
   an abuse of discretion. Thus, the denial of summary judgment as to state
   discretionary immunity is affirmed.3
                                                IV
           In this appeal, we have held that Lollar was required to point to
   evidence showing Sheriff Whittington—as opposed to his subordinates—
   violated her constitutional rights. She failed to do so. The Sheriff is therefore
   entitled to qualified immunity against the individual capacity § 1983 claim
   and the state constitutional claim. The denial of summary judgment is
   REVERSED as to these claims.
           We have further held that the district court did not abuse its discretion
   when it declined to address Sheriff Whittington’s defense of state
   discretionary immunity where he raised the issue only in a district court reply


           3
             Our decision is limited to affirming the district court’s summary judgment ruling
   that state discretionary immunity was not timely raised. We do not decide the merits of
   Sheriff Whittington’s claim to state immunity, and we express no opinion as to whether the
   Sheriff may renew his claim on remand. Cf. Ridpath, 447 F.3d at 305 (“[W]here—as here—
   defendants raise an issue such as qualified immunity only in a reply brief, a district court is
   entitled to refuse to consider it at that stage of the proceedings.” (emphasis added)).




                                                 8
Case: 20-30805      Document: 00516247300           Page: 9    Date Filed: 03/21/2022




                                     No. 20-30805


   brief. Because the district court permissibly refused to consider it, the district
   court’s denial of state discretionary immunity on summary judgment is
   AFFIRMED.
          Finally, the case is REMANDED for further proceedings, not
   inconsistent with this opinion, as to Lollar’s remaining claims.
                  REVERSED in part; AFFIRMED in part; REMANDED.




                                           9